UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                                       No. 17-1996

                           UNITED STATES OF AMERICA

                                            v.

                                     JULIUS GREER
                                      a/k/a "POONY"

                                         Julius Greer,
                                                Appellant

                            (E.D. Pa. No. 2-10-cr-00711-001)

Present: MCKEE, AMBRO and RESTREPO, Circuit Judges

       1. Unopposed Motion by Appellant for Extension of Time to File Motion to
          Recall Mandate and Petition for Rehearing until November 15, 2019;

       2. Motion by Appellant Julius Greer to Recall the Mandate.

                                                        Respectfully,
                                                        Clerk/tm

_________________________________ORDER________________________________

Upon consideration of the Appellant’s Motions for extension of time, recall of the
Mandate and for panel or en banc rehearing it is hereby ordered that the order entered on
May 16, 2018 affirming the District Court’s denial of relief is vacated and panel
rehearing is granted so that the panel can consider Greer’s appeal in view of the court’s
holding in United States v. Reese, 917 F.3d 177 (3d Cir. 2019). The case will be
listed at the convenience of the court. As the merits panel has granted panel rehearing, no
further action will be taken by the en banc court.

                                                        By the Court,

                                                        s/Theodore A. McKee
                                                        Circuit Judge
Dated: December 2, 2019
Tmm/cc: Thomas M. Zaleski, Esq.
Robert Epstein, Esq.

                                                                              A True Copy :

                                                                                                                   A True Copy :



                                                                                                                          Marcia M . Waldron, Clerk




                                                                                   Patricia S. Dodszuweit, Clerk